  Case 14-08618         Doc 66     Filed 02/05/19 Entered 02/05/19 12:53:28              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-08618
         Gerald J Sasso
         Michelle Marie Sasso
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/11/2014.

         2) The plan was confirmed on 09/11/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/23/2018.

         6) Number of months from filing to last payment: 55.

         7) Number of months case was pending: 59.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $68,595.00.

         10) Amount of unsecured claims discharged without payment: $155,592.57.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-08618        Doc 66     Filed 02/05/19 Entered 02/05/19 12:53:28                    Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $30,400.00
       Less amount refunded to debtor                         $400.00

NET RECEIPTS:                                                                                $30,000.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $2,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $1,330.21
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $3,330.21

Attorney fees paid and disclosed by debtor:              $2,000.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
ALLY FINANCIAL                Unsecured      1,000.00            NA              NA            0.00       0.00
ALLY FINANCIAL                Secured       25,000.00     29,019.01        29,019.01           0.00       0.00
ALTAIR OH XIII LLC            Unsecured     15,947.00     15,947.70        15,947.70      2,024.86        0.00
ALTAIR OH XIII LLC            Unsecured     11,481.00     11,481.32        11,481.32      1,457.77        0.00
ASHLEY FUNDING SERVICES LLC   Unsecured         329.00        200.00          200.00          25.38       0.00
ASHLEY FUNDING SERVICES LLC   Unsecured            NA         129.00          129.00          16.38       0.00
BENEFICIAL FINANCIAL          Secured       69,707.00     70,547.24        70,547.24           0.00       0.00
BENEFICIAL FINANCIAL          Unsecured     69,707.00            NA        70,547.24      8,957.30        0.00
CHASE                         Unsecured      6,824.00            NA              NA            0.00       0.00
Chase Bank                    Unsecured         386.00           NA              NA            0.00       0.00
COOK COUNTY TREASURER         Secured              NA            NA              NA            0.00       0.00
DEPARTMENT STORES NATIONAL BA Unsecured         979.00      1,021.98        1,021.98        129.76        0.00
DISCOVER BANK                 Unsecured      2,435.00       2,435.11        2,435.11        309.18        0.00
Dominic Catrambone MD         Unsecured         271.27           NA              NA            0.00       0.00
Home Furnishings              Unsecured      2,099.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE      Priority       8,000.00       4,986.18        4,986.18      4,986.18        0.00
INTERNAL REVENUE SERVICE      Unsecured            NA         145.33          145.33          18.45       0.00
LAKEVIEW LOAN SERVICING       Secured      276,974.00    297,722.34       298,376.12           0.00       0.00
LAKEVIEW LOAN SERVICING       Secured              NA         653.78          653.78        653.78        0.00
LAKEVIEW LOAN SERVICING       Unsecured     21,619.00            NA              NA            0.00       0.00
MATRIX FINANCIAL SVC CORP     Unsecured            NA           0.00            0.00           0.00       0.00
PRA RECEIVABLES MGMT          Unsecured      2,893.00       2,928.82        2,928.82        371.87        0.00
PRA RECEIVABLES MGMT          Unsecured         313.00        313.47          313.47          39.80       0.00
PRA RECEIVABLES MGMT          Unsecured         979.00        969.35          969.35        123.08        0.00
PRA RECEIVABLES MGMT          Unsecured      7,831.00       8,231.32        8,231.32      1,045.12        0.00
PREMIER BANK CARD             Unsecured         784.00        838.21          838.21        106.43        0.00
QUANTUM3 GROUP LLC            Unsecured      4,263.00       4,263.55        4,263.55        541.34        0.00
QUANTUM3 GROUP LLC            Unsecured      1,352.00       1,352.66        1,352.66        171.75        0.00
QUANTUM3 GROUP LLC            Unsecured         334.00        334.00          334.00          42.41       0.00
QUANTUM3 GROUP LLC            Unsecured         224.00        224.45          224.45          28.50       0.00
QUANTUM3 GROUP LLC            Unsecured         228.00        228.26          228.26          28.98       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-08618              Doc 66     Filed 02/05/19 Entered 02/05/19 12:53:28                     Desc Main
                                          Document Page 3 of 4



Scheduled Creditors:
Creditor                                           Claim           Claim         Claim        Principal       Int.
Name                                     Class   Scheduled        Asserted      Allowed         Paid          Paid
QUANTUM3 GROUP LLC                   Unsecured         446.00          481.42        481.42          61.13        0.00
Schaumburg Immediate Care            Unsecured         956.00             NA            NA            0.00        0.00
SYNCHRONY BANK                       Unsecured      3,130.00         2,958.02      2,958.02        375.58         0.00
SYNCHRONY BANK                       Unsecured      2,890.00         2,890.00      2,890.00        366.94         0.00
The Dump                             Unsecured      2,057.95              NA            NA            0.00        0.00
WELLS FARGO BANK NA                  Secured              NA         4,127.82      4,127.82      4,127.82         0.00
WELLS FARGO BANK NA                  Unsecured      1,566.00         1,771.69      1,771.69        224.95         0.00
WELLS FARGO BANK NA                  Unsecured      3,426.00         3,426.46      3,426.46        435.05         0.00
WELLS FARGO BANK NA                  Unsecured      4,162.00              NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                                   Claim            Principal                Interest
                                                                 Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $368,923.36                 $0.00                  $0.00
      Mortgage Arrearage                                       $653.78               $653.78                  $0.00
      Debt Secured by Vehicle                               $29,019.01                 $0.00                  $0.00
      All Other Secured                                      $4,127.82             $4,127.82                  $0.00
TOTAL SECURED:                                             $402,723.97             $4,781.60                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                                   $0.00              $0.00                  $0.00
       Domestic Support Ongoing                                     $0.00              $0.00                  $0.00
       All Other Priority                                       $4,986.18          $4,986.18                  $0.00
TOTAL PRIORITY:                                                 $4,986.18          $4,986.18                  $0.00

GENERAL UNSECURED PAYMENTS:                                $133,119.36           $16,902.01                   $0.00


Disbursements:

         Expenses of Administration                                 $3,330.21
         Disbursements to Creditors                                $26,669.79

TOTAL DISBURSEMENTS :                                                                               $30,000.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-08618         Doc 66      Filed 02/05/19 Entered 02/05/19 12:53:28                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
